     Case 2:18-cv-02672-MCE-DB Document 49 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT C. TURNER,                                  No. 2:18-cv-2672 MCE DB P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    ANISE ADAMS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff alleges defendants were deliberately indifferent to

19   his serious medical needs in violation of the Eighth Amendment.

20          In an order filed July 8, 2020, this court gave plaintiff thirty days to either provide an

21   address for defendant Anderson or show cause why defendant Anderson should not be dismissed

22   from this action. Those thirty days have passed and plaintiff has not provided an address for

23   Anderson, shown cause why Anderson should not be dismissed from this action, or otherwise

24   responded to the July 8 order.

25          Accordingly, IT IS HEREBY RECOMMENDED that defendant Anderson be dismissed

26   from this action without prejudice for plaintiff’s failure to serve him.

27          These findings and recommendations will be submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
                                                        1
     Case 2:18-cv-02672-MCE-DB Document 49 Filed 08/31/20 Page 2 of 2

 1   being served with these findings and recommendations, either party may file written objections

 2   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

 3   and Recommendations.” The parties are advised that failure to file objections within the specified

 4   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 5   F.2d 1153 (9th Cir. 1991).

 6   Dated: August 31, 2020

 7

 8

 9

10

11

12

13

14

15

16   DLB:9
     DLB1/prisoner-civil rights/turn2672.anderson fr
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
